In a proceeding pursuant to CPLR article 78 to review so much of a determination of the New York State Division of Housing and Community Renewal, dated October 18, 2000, as confirmed those portions of two determinations of the District Rent Administrator, both dated September 24, 1999, finding that two apartments owned by the petitioners were subject to rent-control regulations, the petitioners appeal from a judgment of the Supreme Court, Queens County (Dollard, J.), dated May 1, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The finding that two apartments owned by the petitioners were subject to rent-control regulations was not arbitrary or capricious (see Matter of DiMaggio v Division of Hous. & Community Renewal, 248 AD2d 533). In an earlier holdover proceeding between the petitioners and the tenant renting both apartments, it was determined that the tenancy was subject to rent-control regulations. Therefore, the petitioners are collaterally estopped from relitigating that issue (see Schuylkill Fuel Corp. v Nieberg Realty Corp., 250 NY 304). Ritter, J.P., Goldstein, Friedmann and Luciano, JJ., concur.